Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumenko et al. (US 4,938,491).
Regarding claim 1, Sumenko et al. (Sumenko) discloses a chuck by means of which workpieces are supported individually and centered for machining by a machine tool, the chuck comprising: one chuck body 1, four clamping jaws 3, 4, which are radially movably mounted on the chuck body and are each arranged in pairs in an X or Y plane, and a drive piston 5 which is mounted in the chuck body so as to be axially movable and which is drivably coupled to the four clamping jaws, and feeds the four clamping jaws synchronously in the direction of the workpiece to be clamped or moves 


    PNG
    media_image1.png
    632
    519
    media_image1.png
    Greyscale


Regarding claim 2, Sumenko discloses the tilting of the rocker produces a feed compensation for one of the two pairs of clamping jaws which are moved in a common X or Y-plane.
Regarding claim 8, Sumenko discloses the distance between two transmission pins and the bolts arranged in the center of symmetry of the rocker is the same. (as seen Figs. 1 and 3)
Regarding claim 9, Sumenko discloses the two transmission pins 6 which are fastened to one rocker run parallel and are mounted displaceably in the drive piston. (pivotable with respect to the drive piston, Figs. 2 and 3)
Regarding claim 10, Sumenko discloses the outer contour of the workpiece to be clamped has any desired configuration and in that the clamping jaws are adapted to the existing outer contours of the workpieces and partially enclose them.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sumenko as applied to claim 1 above, and further in view of Buck (US 4,047,723).
Regarding claim 6, Sumenko does not disclose “a centrifugal weight is provided in the chuck body, which is mounted in the chuck body so as to be displaceable therein perpendicularly to the feed direction of the drive piston, and in that the centrifugal weight  is drivably coupled via a lever to one of the clamping jaws
Buck discloses a chuck including a centrifugal weight 24 is provided in the chuck body 1, which is mounted in the chuck body so as to be displaceable therein perpendicularly to the feed direction of a drive piston 13, and in that the centrifugal weight is drivably coupled via a lever 27 to one of the clamping jaws.  (Figs. 1-2, col. 3 lines 20- col. 4 line 6) It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck of Sumenko to includes a counterweight (the centrifugal weight) in the chuck body and a lever connecting the counterweight to the jaw as taught by Buck to compensate the centrifugal force during rotation of the chuck to securely clamp the workpiece.
Regarding claim 7, Sumenko as modified by Buck discloses the lever is inclined in the direction of the longitudinal axis of the chuck body during the clamping state of the clamping jaws. It is also inherently that the centrifugal weight is pressed radially outwards by the rotation of the chuck, in such a way that a radially acting clamping force is transmitted to the respective clamping jaws by the centrifugal weight via the lever .
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. Applicant argues that the working principles of the chuck disclosed by Sumenko are different from applicant’s invention (p. 7-11). However, applicant’s argument is based on the working principles of a second embodiment of Sumenko 
It is also noted that claims 3-5 were previously rejected under 35 U.S.C. 103 as being unpatentable over Sumenko in view of Ehrlich et al. (US 2,775,461). However, after further considerations, examiner has withdrawn the rejections of claim 3-5. The reasons are the working principles of transmission pins  of Sumenko and Ehrlch are different. In Sumenko, the transmission pins is to move the slider 9 in a direction parallel to the longitudinal direction of the chuck body. While, in Ehrlich, the transmission pin 20, 21 is directly coupled to a pair lower jaws 12, 13 to move them radially inward or outward. It would not have been obvious to one to modify the rocker of Sumenko to have guide grooves for guiding the transmission pins as set forth in the Office Action mailed on 05/29/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHWEN-WEI SU/Examiner, Art Unit 3722